Citation Nr: 0514839	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  01-05 318A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $5,766.00.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The veteran had active service from June 1943 to April 1945.  
He died in February 1996.  This appeal was brought before the 
Board of Veterans' Appeals (Board) by the appellant as the 
widow of the veteran.  This case was previously before the 
Board and was remanded in December 2002. 


FINDING OF FACT

In May 2005, the Board was notified that the appellant died 
on March [redacted], 2004, and a copy of the death certificate has 
been received at the Board.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


